*382
By the Court.

McDonald, J.
delivering opinion.
The party complaining of error in the cause on which the Clerk issued execution for costs, having failed to pay them, according to the statute, on taking exceptions to the judgment of the Court, the cause came to this Court and was heard, notwithstanding the costs had not been paid, and the judgment of the Court below was reversed. The Clerk issued his execution for the amount of costs which was due at the time the exceptions were taken and which ought to have been paid within the time prescribed by law, and one oí the defendants filed an affidavit of illegality on the ground, amongst others, that the judgment on which tho said execution was issued and is founded, has, since the issuing of the same, been reversed and set. aside. The fourth section of the act organizing this Court, requires the party excepting to the decision or judgment of the Circuit Court to pay all costs which may have accrued. If he fails to do this, the Clerk has a right to issue his execution for them. He is responsible to the other officers of Court for their costs. The officers of Court are no parties to the judgment of reversal. If, on the judgment as rendered in the Court below, a party defendant pays the principal and interest to the party, instead of giving his bond under the act, and pays the costs, on the reversal of the judgment he may recover back the amount he paid the plaintiffmn the judgment, but cannot recover from the Clerk the amount paid him. He cannot arrest the collection of money which he ought to have paid by affidavit of illegality. The reversal of the principal judgment does not vacate the judgment for costs due the officers and not the party.
Judgment reversed.